Citation Nr: 0324744	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
following the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  He served in combat operations in the Republic of 
Vietnam and is the recipient of, among others, the Purple 
Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Buffalo, New York RO that granted service connection and 
assigned a 30 percent evaluation for post-traumatic stress 
disorder (PTSD), effective since January 29, 1996.  The 
veteran filed a notice of disagreement in April 2001.  The RO 
issued a statement of the case in July 2001.  The RO received 
the veteran's substantive appeal in September 2001.  

As the claim for a higher initial evaluation for PTSD 
involves an original claim, the Board has framed the issue as 
shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In February 2002, the RO notified the veteran that his appeal 
was being certified to the Board.  Later in March 2002, the 
veteran forwarded to the RO additional evidence in support of 
his claim for an increased rating for PTSD, namely a 
statement from his wife.  The veteran waived initial 
consideration of the evidence by the RO.  Additionally, the 
veteran filed with the RO an application for a total 
disability evaluation based on unemployability (TDIU).  The 
RO has yet to adjudicate the issue of entitlement to a TDIU.  

In August 2002, the RO forwarded this evidence to the Board.  
Accompanied with the aforementioned evidence were VA 
outpatient treatment records for the period from June 2001 to 
April 2002 and a June 2002 VA examination report.  Typically, 
additional evidence received by the Board must be received 
within 90 days following the certification of the appeal from 
the RO to the Board.  See, 38 C.F.R. § 20.1304 (2002).  In 
this case, the evidence was received more than 90 days 
following certification of the appeal to the Board.  
Nevertheless, the Board finds that such delay was caused by 
the RO's failure to timely forward the appellate record to 
the Board, and as a result, the Board is not precluded in 
considering from considering such additional evidence.  
Moreover, in light of the Board's favorable treatment of such 
additional evidence, the Board finds that the veteran is not 
prejudiced by the Board's initial consideration of the 
evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to June 12, 2002, the veteran's PTSD was primarily 
manifested by depressed mood, sleep loss, fatigue and 
intrusive recollections of combat experiences in Vietnam.  

3.  Since June 12, 2002, the veteran's PTSD has been 
manifested by constant depression, suicidal ideation, marked 
hypervigilence and exaggerated startle responses and 
inability to complete complex tasks.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2002, the award of a 30 percent rating 
for PTSD was proper, as the criteria for a higher evaluation 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).

2.  Affording the veteran the benefit of the doubt, since 
June 12, 2002, the criteria for the assignment of a 70 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2002); 4.132, Diagnostic Code 9411 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the March 2001 rating decision and the September 
2001 Statement of the Case, the RO advised the veteran and 
his representative of the basic laws and regulations 
governing his claim for an increased initial evaluation of 
PTSD and the bases for the denial of the claim.  Hence, the 
Board finds that they have been given notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by various letters soliciting information 
and/or evidence (see, e.g., RO letters of September 1996 and 
April 2002 ) have been afforded opportunities to submit such 
information and evidence.  Furthermore, via various RO 
correspondence, to include the April 2002 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran, through his representative 
indicated in correspondence to the RO that all medical 
treatment was through the VA medical system.  VA outpatient 
treatment records have been associated with the claims file, 
and, as indicated above, the RO has sought authorization to 
obtain any outstanding private outpatient treatment records.  
The veteran was afforded VA examinations in August 1996, 
March 1999 and June 2002.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

VA outpatient treatment records indicate that the veteran 
underwent an initial intake and evaluation for PTSD symptoms 
in February 1996.  However, any PTSD symptomatology was not 
reported and there was no diagnosis of PTSD.  

During an August 1996 VA examination, the veteran showed no 
evidence of thought blocking, hallucination, delusions or 
other psychotic symptoms.  The experienced recurring memory 
of a shooting during active duty service and experienced 
survival guilt.  The examiner noted that the veteran showed 
symptoms of PTSD.  However, his Mississippi Combat score and 
his PTSD score were not consistent with a diagnosis of 
combat-related PTSD.  He was assessed with dysthymic disorder 
with anxiety.  A Global Assessment of Functioning (GAF) score 
of 60 was assigned.  

In December 1998, the veteran was again seen for an initial 
evaluation for PTSD.  Management of PTSD symptoms was 
discussed without specific reference to the veteran' 
symptomatology.  

During a March 1999 VA social survey, the veteran reported 
that he was married and lived with his wife and son.  He had 
five brothers and five sisters and attempted to maintain 
contact with each one.  He was employed building silos for 27 
years following his military service.  He currently worked as 
a spot welder.  The examiner noted that the veteran cried 
easily when discussing Vietnam, was unable to watch certain 
television programs, had difficulty sleeping, wandered at 
night, was depressed, a loner and distrustful of authority 
figures.  He reported suicidal ideation in the past.  The 
social survey did not list a diagnosis.  

In August 2000, the veteran was seen for a suicidal 
evaluation.  He was depressed, fatigued and had a flat 
affect.  He was encouraged to work less and to get more rest.  

During a VA social survey in December 2000, the veteran 
reported that he was currently employed as a spot welder and 
also participated in a family-owned restaurant business.  He 
was visibly distressed when discussing combat stressors in 
Vietnam, but admitted to killing enemy, seeing several 
servicemen killed or wounded and sustaining a gunshot wound.  
Currently, he reported frequent nightmares, flashbacks, 
depression, recent suicidal ideation, anger and distrust or 
others.  

In December 2000, the veteran was afforded a VA PTSD 
examination.  The veteran reported receiving treatment for 
his PTSD for the past four years.  He had never been 
psychiatrically hospitalized.  He reported that he continued 
to experience nightmares, flashbacks, intrusive 
recollections, anger, irritability and marked dysphoria.  
Additionally, he reported that he was prone to episodic 
suicidal ideation.  He was working as a welder and 
participated in a family restaurant business.  He reported 
that his PTSD symptoms caused mild difficulties in carrying 
through with work-related duties.  During a mental status 
examination, there was not evidence of hallucinations, 
delusions, obsessions, compulsions, preoccupations or 
ritualistic behavior.  However, the veteran was prone to 
intrusive recollections with his Vietnam experience.  He did 
well on a short-term memory test, but poorly on a 
concentration task.  There was evidence that his PTSD 
symptoms disrupted his concentration.  He was capable of 
expressing his affect appropriately in social situations but 
was also prone to episodes of PTSD-related irritability.  He 
was diagnosed with PTSD of a moderate severity.  The examiner 
noted that his PTSD symptoms caused moderate difficulty in 
maintaining social comfort.  He was also prone to episodes of 
anger and irrationability that at times, could effect his 
relationships at work.  The examiner further noted that the 
veteran suffered from depression due to his PTSD and was 
prone to suicidal thoughts.  His depression affected his 
motivation to work.  However, this had not caused significant 
difficulty and he forced himself to carry out his work duties 
despites these symptoms.  He was assigned a GAF score of 50.  

A December 2000 VA clinic note reflected that the veteran was 
experiencing increased financial difficulties with respect to 
the family restaurant business.  Over the past couple of 
weeks, he was more depressed, suicidal, and there was an 
exacerbation of his PTSD symptoms, to include worsening of 
his startle reflex, more frequent nightmares, poor appetite 
and insomnia.  

When seen for treatment in January 2001, the veteran reported 
feeling progressively more and more depressed.  He was tired, 
lacked energy and worried about family finances.  He 
constantly thought of traumatic events in Vietnam.  He was 
hypervigilent, easily started and admitted to having frequent 
nightmares of Vietnam.  He denied any current suicidal 
ideation.  His memory was grossly intact and his insight and 
judgment were considered fair.  The examiner assessed chronic 
PTSD and a moderate to severe major depressive disorder, and 
assigned a GAF score of 52.  

In September 2001, the veteran reported that he continued to 
be bothered by intrusive thoughts of Vietnam, nightmares and 
flashbacks.  He remained seclusive, hyperalert and 
uncomfortable in public situations.  

In November 2001, the veteran reported that his symptoms 
remained the same.  
In a letter received by the RO in April 2002, the veteran's 
wife reported that the veteran had left his job.  She noted 
that he suffered from sleeplessness for years and had 
threatened suicide on many occasions.  She indicated that he 
was reluctant to speak of his experiences in Vietnam, but she 
noticed that war movies caused him to cry.  

In March 2002, the veteran reported that he quit his job as a 
welder.  He stated that he was spending more time in the 
restaurant and keeping busy around the house.  He reported 
that his mood was still low.  He had no motivation, desire or 
interest.  He admitted to feelings of hopelessness and 
helplessness.  There was no psychosis or suicidal ideation, 
intent or plan.  

In June 2002, the veteran was examiner by the same physician 
that examined him in December 2000.  The veteran reported 
that over the past several months his PTSD symptoms had 
exacerbated.  He was prone to episodic suicidal ideation.  He 
reported an increase in nightmares, flashbacks, intrusive 
recollections, anger and irritability, sleep problems, 
distress, hypervigilence and memory problems.  He got into 
frequent arguments with his wife and his son.  On mental 
status examination, the veteran answered all questions 
appropriately with good eye contact.  His thought processes 
were rational, coherent and goal-directed.  There was no 
evidence of hallucinations or delusions.  There was no 
evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  He was, however, prone to recurring 
preoccupations with Vietnam War themes.  He had difficulty 
completing a simple concentration task.  There was evidence 
that his ability to focus, particularly with complex tasks, 
was disrupted due to his PTSD symptoms.  His short-term 
memory was grossly intact, but his mood was markedly 
depressed.  His affect was significantly constricted to the 
point of being blunted.  He presented with a more or less 
complete incapacity to derive pleasure from daily activities.  
He also showed episodic suicidal ideation.  He had marked 
hypervigilence and exaggerated startle responses.  He had 
difficulty being in any public situation without marked 
apprehension.  He was prone to recurring episodes of rage, 
anger and irritability.  The examiner noted that the 
veteran's depression was due to his PTSD and caused an 
exacerbation of his PTSD-related social withdrawal symptoms.  

The examiner opined that the veteran's current PTSD 
symptomatology had worsened due to ongoing financial 
problems.  He further opined that the veteran's current 
social and occupational functioning were both severely 
impaired due to his PTSD and his depression.  He 
characterized the veteran's PTSD as "severe".  The veteran 
was assigned a GAF score of 48.  In assigning such score, the 
examiner commented that while the veteran was capable of 
self-care and maintenance, he would have marked difficulty 
engaging in any activity of daily living that involved 
contact with the public.  His prognosis was guarded.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned following the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 126. 

The veteran's PTSD has been rated as 30 percent disabling 
since the January 29, 1996, the effective date of the grant 
of service connection.  Notably, effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. § 
4.125 (2001)).  The new criteria for evaluating psychiatric 
disabilities were codified at the newly designated 38 C.F.R. 
§ 4.130.  The new rating criteria are sufficiently different 
from those in effect prior to November 7, 1996.  Where, as 
here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
under both sets of criteria to determine if one is more 
favorable to him.  See VAOPGCPREC 3-2000; 65 Fed.Reg. 33,422 
(2000).  If an increase is warranted based solely on the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
Id.  As the RO has considered both the former and revised 
criteria, (as cited to in the March 2001 rating decision and 
July 2001 statement of the case) there is no due process bar 
to the Board doing likewise, applying the more favorable 
result, if any.  

Prior to November 7, 1996, the veteran's service-connected 
adjustment disorder was evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 30 percent evaluation was assigned upon a showing 
of a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people. 
The psychoneurotic symptoms were to have resulted in such a 
reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite social 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree", 
and representing a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  In addition, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and severe industrial impairment.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected so as to result in virtual isolation in the 
community; or there must have been totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or, as a result of the 
psychiatric disability, the individual must have been unable 
to obtain or retain employment.

Under the revised criteria, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Following a review of all pertinent medical evidence of 
record in light of the above criteria, the Board finds that 
since the 1996 effective date of the grant of service 
connection, but prior to June 12, 2002, the award of an 
initial 30 percent evaluation was appropriate.  The veteran's 
PTSD was then characterized by nightmares, flashbacks, 
intrusive recollections, anger, irritability and depression.  
This symptomatology is consistent with a 30 percent 
evaluation under either the former criteria (reflecting 
impairment that is no more than distinct, unambiguous, or 
moderately large in degree) or the revised criteria 
(reflecting impairment with no more than occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks).  The Board notes that the December 2000 
VA examiner noted that the veteran's PTSD was of moderate 
severity.  

The preponderance of the evidence is against the assignment 
of at least the next higher, 50 percent, evaluation prior to 
June 12, 2002.  In this regard, while the veteran was prone 
to periods of depression, sleep impairment, and flashbacks, 
there was no evidence of panic attacks, short or long term 
memory loss, impaired judgment or impaired abstract thinking.  
Additionally, there were no hallucinations, delusions, 
obsessions or compulsions.  Thus, the symptoms shown did not 
result in considerable industrial impairment or approximate 
the criteria for a 50 percent or higher evaluation under 
either the former or revised rating criteria for evaluation 
of PTSD.  

GAF scores assigned prior to June 12, 2002 likewise provide 
no basis for assignment of any higher evaluation during this 
time frame.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

As indicated above, prior to June 12, 2002, the veteran was 
assigned the following scores:  60 in August 1996; 50 in 
December 2000; and 52 in January 2001.  Pursuant to the DSM-
IV, GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Given that definition, 
the Board finds that the assigned GAF scores of 61 and 52 are 
consistent with the current 30 percent evaluation assigned.  
The Board acknowledges that the veteran was assigned a GAF 
score of 50 by the December 2000 VA examiner, and that 
pursuant to the DSM-IV, scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  However, a GAF of 50 is not 
consistent with the PTSD symptomatology then noted on 
examination; indeed, other than the finding that the veteran 
was "prone to suicidal thoughts," no other symptoms 
indicative of serious occupational and/or social impairment 
was shown.  The examiner specifically noted that there was no 
evidence of hallucinations, delusions, obsessions, 
compulsions, preoccupations, or ritualistic behavior.  As 
indicated above, the symptoms demonstrated, and not any 
particular GAF assigned, provide the primary basis for the 
evaluation.  Interestingly, the Board further notes that the 
examiner that assigned the GAF of 50 in December 2000 also 
assessed the veteran's PTSD as of overall "moderate" 
severity.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of any 
evaluation in excess of 30 percent prior to June 12, 2002.  
As such, the benefit-of-the-doubt doctrine is not for 
application during this time period.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  

However, the Board notes that on VA examination conducted on 
June 12, 2002, there was a noted increase in the veteran's 
PTSD symptoms.  In this regard, the evidence showed that the 
veteran experienced an increase in nightmares, flashbacks, 
intrusive recollections, anger and irritability, sleep 
problems, distress, hypervigilence and memory problems.  
Suicidal ideation and near constant depression was reported, 
and the examiner noted that the veteran was unable to 
complete complex tasks.  His hypervigilence and exaggerated 
startle response impaired his ability to function at work.  
His increasing anger and irratibility caused difficulty in 
social functioning.  The VA examiner assessed the veteran's 
PTSD as severe.  

Based upon the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that since the June 12, 
2002 VA examination, the veteran's PTSD has more nearly 
approximated the criteria for a 70 percent evaluation under 
either the former or revised PTSD criteria.  The Board notes 
that such conclusion is supported by the assignment of the 
GAF score of 48, which, as noted above, is indicative of 
serious symptoms and serious impairment in social and 
occupational functioning.  

However, the criteria for the maximum 100 percent evaluation 
are not demonstrated.  Pursuant to the former criteria, the 
evidence does not show totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Rather, the evidence showed 
that the veteran's thought processes were rational, and 
without evidence of incapacitating psychoneurotic symptoms.  
Moreover, while fairly significant occupational and social 
impairment is shown, there is no evidence virtual isolation 
in the community, or demonstrable inability to obtain or 
retain employment.  Regarding the revised rating criteria, 
the evidence does not show gross impairment of thought 
processes, delusions, hallucinations, grossly inappropriate 
behavior, disorientation to time or place, or memory loss for 
names of close relatives, own occupation or name.  

The Board also notes that at no point does the record present 
evidence sufficient to invoke the procedures for assignment 
of any higher evaluation on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 30 and 70 percent ratings).  
There also is no objective evidence that the disability 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board finds that an 
initial evaluation for service-connected PTSD higher than 30 
percent prior to June 12, 2002 must be denied, but that the 
criteria for a 70 percent, but no higher, evaluation are met 
as of that date.


ORDER

An inital rating greater than 30 percent for PTSD, prior to 
June 12, 2002, is denied.  

From June 12, 2002, a 70 percent evaluation for PTSD is 
granted, subject to the applicable law and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

